Exhibit 99.1 ROGERS COMMUNICATIONS INC. ANNUAL INFORMATION FORM (for the fiscal year ended December 31, 2009) February 26, 2010 ROGERS COMMUNICATIONS INC. ANNUAL INFORMATION FORM INDEX The following is an index of the Annual Information Form of Rogers Communications Inc. (“RCI”) referencing the requirements of Form 51-102F2 and Form 52-110F1 of the Canadian Securities Administrators. Certain parts of this Annual Information Form are contained in RCI’s Management’s Discussion and Analysis for the fiscal year ended December 31, 2009, and RCI’s 2009 Annual Audited Consolidated Financial Statements, each of which is filed on SEDAR at www.sedar.com and incorporated herein by reference as noted below. Page reference / incorporated by reference from Annual Information Form MD&A Item 1 - Cover Page p. 1 Item 2 - Index p. 2 Item 3 - Corporate Structure - Name and Incorporation p. 3 - Intercorporate Relationships pgs. 3-6 Item 4 - General Development of the Business - Three Year History pgs. 6-10 - Significant Acquisitions p. 10 Item 5 - Narrative Description of the Business - General - Business Overview pgs. 10-11 p. 2 - Rogers Wireless pgs. 7-13 - Rogers Cable pgs. 14-23 - Rogers Media pgs. 23-25 - Employees p. 28 - Properties, Trademarks, Environmental and Other Matters pgs. 10-11 - Risk Factors p. 11 Item 6 - Dividends - Dividends p. 11 Item 7 - Description of Capital Structure - General Description of Capital Structure p. 11 - Constraints pgs. 11-12 - Ratings pgs. 12-13 Item 8 - Market for Securities - Trading Price and Volume p. 14 - Prior Sales p. 14 Item 9 - Escrowed Securities p. 14 Item 10 - Directors and Officers pgs. 14-19 Item 11 - Promoters p. 21 Item 12 - Legal Proceedings and Regulatory Actions p. 21 - Legal Proceedings p. 21 - Regulatory Actions p. 21 Item 13 - Interest of Management and Others in Material Transactions p. 21 Item 14 - Transfer Agents and Registrars p. 21 Item 15 - Material Contracts p. 21 Item 16 - Interests of Experts - Name of Experts p. 21 - Interests of Experts p. 21 Item 17 - Audit Committee - Audit Committee Mandate pgs. 21-25 - Composition of the Audit Committee p. 26 - Relevant Education and Experience p. 26 - Reliance on Certain Exemptions p. 26 - Reliance on the Exemption in Subsection 3.3(2) or Section 3.6 p. 26 - Reliance on Section 3.8 p. 26 - Audit Committee Oversight p. 26 - Pre-Approval Policies and Procedures p. 27 - External Auditor Service Fee p. 27 Item 18 - Additional Information - Additional Information p. 28 2 ITEM 3 - CORPORATE STRUCTURE Item 3.1 - Name and Incorporation Rogers Communications Inc. (“Rogers”, “RCI” or the “Company”) is a diversified public Canadian holding company. RCI has been amalgamated under the Business Corporations Act (British Columbia). The registered office is located at 2900-550 Burrard Street, Vancouver, British Columbia, V6C 0A3 and the head office is located at 333 Bloor Street East, Toronto, Ontario, M4W 1G9. For the purposes of this report, Rogers’ operations have been reported in the following segments as at December 31, 2009: • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc. (“Fido”); • “Cable”, which refers to our cable communications operations, including Rogers Cable Communications Inc. (“RCCI”) and its subsidiary, Rogers Cable Partnership; and • “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 54 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including The Biography Channel Canada, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Major League Baseball Club (“Blue Jays”) and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. Item 3.2 - Intercorporate Relationships The following summary organization chart illustrates, as of February 1, 2010, the structure of the principal subsidiaries of RCI, and indicates the jurisdiction of organization of each entity shown. Summary operating data has also been provided as at December 31, 2009. 3 Unless otherwise noted ownership is 100% with the exception that (i) 101,064,777 partnership units of RWP are held by RCI and 1 partnership unit is held by each of Fido and RCCI; (ii) Fido holds 2,657,000 First Preferred shares of RCCI and 1,000,000 Series XXXIV Preferred shares of RCI; (iii) 1 million Series XXXV Preferred shares of RCI are held by 0862td., a wholly owned subsidiary of RCI; and (iv) 1 partnership unit of Rogers Cable Partnership is held by RCI and 100,000,001 units are held by RCCI. Rogers Broadcasting Limited holds 100% of Rogers Sportsnet Inc. directly and indirectly through its subsidiary Rogers Sports Group Inc. Blue Jays Holdco Inc., through its subsidiaries, holds a 100% interest in the Blue Jays and Rogers Centre. 4 WIRELESS • Wireless is Canada’s largest wireless voice and data communications service provider serving approximately 8.5 million retail voice and data customers as at December 31, 2009. • Wireless operates a Global System for Mobile Communications and General Packet Radio Service (“GSM/GPRS”) network, with Enhanced Data for GSM Evolution (“EDGE”) technology and the next generation High Speed Packet Access (“HSPA”) network. Wireless’ GSM network provides coverage to approximately 95% of Canada’s population. Wireless has also deployed a next generation wireless data technology called UMTS/HSPA (“Universal Mobile Telephone System/High-Speed Packet Access”) across the major markets in Canada representing 84.3% of the population and has UMTS/HSPA roaming in 93 international destinations as well as access to these services across the U.S. through roaming agreements with various wireless operators. In 2009, Wireless announced the commercial availability of Rogers' next generation high-speed HSPA+ network to approximately 85% of Canadians across major Canadian cities, with maximum speeds of up to 21 Mbps. • Wireless markets its products and services under both the Rogers Wireless and Fido brands through an extensive nationwide distribution network of over 3,600 dealer and retail locations across Canada (excluding approximately 448 Rogers Retail locations, which is a segment of Cable), selling subscriptions to service plans, handsets and prepaid air time and thousands of additional locations selling prepaid cards.
